Name: 2008/557/EC: Commission Decision of 27Ã June 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in Poland in 2007 (notified under document number C(2008) 3047)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  natural environment;  agricultural activity;  cooperation policy;  EU finance;  health;  Europe
 Date Published: 2008-07-09

 9.7.2008 EN Official Journal of the European Union L 180/15 COMMISSION DECISION of 27 June 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in Poland in 2007 (notified under document number C(2008) 3047) (Only the Polish text is authentic) (2008/557/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 3a(1) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 3a of that Decision, Member States may obtain a Community financial contribution towards the costs of certain measures to eradicate avian influenza. (2) Article 3a(3) of Decision 90/424/EEC lays down rules on the percentage of the costs incurred by Member States that may be covered by the Communitys financial contribution. (3) Outbreaks of avian influenza occurred in Poland in 2007. The emergence of that disease represents a serious risk to the Communitys livestock population. Poland took the measures, as referred to in Article 3a(2) of Decision 90/424/EEC, to combat those outbreaks. (4) Poland has fully complied with its technical and administrative obligations as set out in Articles 3(3) and 3a(2) of Decision 90/424/EEC and Article 6 of Commission Regulation (EC) No 349/2005. (2). (5) Poland submitted to the Commission information on the costs incurred on 4 February 2008 and on 13 March 2008, and continued to provide all necessary information on costs of compensation and operational expenditure. (6) Following the amendment of Decision 90/424/EEC by Concil Decision 2006/53/EC (3), Commission Regulation (EC) No 349/2005 no longer covers avian influenza. It is therefore necessary to expressly provide in the present Decision that the granting of a Community financial contribution to Poland is subject to compliance with certain rules laid down in that Regulation. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Poland 1. A financial contribution from the Community may be granted to Poland towards the costs incurred by that Member State in taking the measures referred to in Article 3a(2) of Decision 90/424/EEC, to combat avian influenza in 2007. 2. For the purposes of this Decision, Articles 2 to 5 and Articles 7 and 8 and Article 9(2), (3) and (4) and Article 10 of Regulation (EC) No 349/2005 shall apply mutatis mutandis. Article 2 Payment arrangements A first tranche of EUR 845 000,00 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to the Republic of Poland. Done at Brussels, 27 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 29, 2.2.2006, p. 37.